Citation Nr: 1617554	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Navy from July 1992 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) following a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the noncompensable rating for cervical strain to 20 percent disabling.

In November 2011, the Veteran testified before the Board.  A transcript of the proceeding has been associated with the claims file.

The Board most recently remanded the appeal in October 2014 instructing the RO to issue a supplemental statement of the case (SSOC) considering new evidence submitted after the case had been certified to the Board.  The RO issued an SSOC in December 2014.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

For the entirety of the appeal period, the Veteran's cervical strain was manifested by subjective complaints of pain and limitation of motion; objective findings reflect pain on motion, weakened movement, and range of motion no worse than flexion of 20 degrees.


CONCLUSION OF LAW

The criteria for establishing an evaluation in excess of 20 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242-5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  A letter in August 2007 set out the type of evidence needed to substantiate his claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in October 2007, May 2009, August 2012, and September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In its February 2008 rating decision, the RO increased the Veteran's cervical strain to 20 percent disabling in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome (IVDS), IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on IVDS, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

For evaluation of IVDS, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The relevant evidence consists of VA treatment records; VA examinations in October 2007, May 2009, August 2012, and September 2014; and the Veteran's statements.

VA treatment records in April 2007 show that the Veteran did not have any bowel or bladder problems.  X-rays in August 2007 revealed preserved interval disc spaces and normal alignment.  The radiologist noted that there were no abnormalities.

At his October 2007 VA examination, the Veteran described his cervical spine pain as frequent, sharp, rated as four out of ten when at rest and increased to eight out of ten after repetitive use.  He reported mild flare-ups when standing, bending, stooping, pulling, and lifting, which could last for several hours.  Range of motion was flexion of 40 degrees, extension of 20 degrees, lateral flexion in each direction of 20 degrees, and lateral rotation in each direction of 20 degrees.  The examiner noted that the Veteran had additional limitation of motion after repetition, as well as increased pain.  He opined that the Veteran's DeLuca factor is 20 degrees based on decreased range of motion, primarily in lateral bending and lateral rotation to the left. 

At his September 2008 VA examination for peripheral neuropathy, the examiner noted that the Veteran could move his neck in all directions and bend over to touch his hands to his toes without difficulty.  A VA neurology consultation in November 2008 revealed restricted range of motion due to pain and muscle spasms, and a VA physical therapy note that same month noted range of motion within normal limits.

VA treatment records in February 2009 revealed no complaints of bowel or bladder problems, and in March 2009, the Veteran's neck pain and radicular symptoms had improved significantly since he started receiving pain medication injections.  In April 2009, VA treatment records reflected range of motion of right side bend of 55 degrees, left side bend of 45 degrees, right side rotation of 60 degrees, and left side rotation of 75 degrees.  In May 2009, the Veteran denied any bowel or bladder problems.

At his November 2011 hearing, the Veteran claimed that his neck hurt on a daily basis and rated the pain as a nine out of ten.  He reported that it interfered with his driving and prevented him from coaching sports and playing with his children.  He stated that he worked as an aircraft mechanic supervisor, which did not involve as much lifting heavy objects. 

At his August 2012 VA examination, the examiner reported that the Veteran's cervical strain was moderate to severe but that he did not experience flare-ups.  Range of motion was flexion of 45 degrees, extension of 40 degrees, lateral flexion in each direction of 45 degrees, and lateral rotation in each direction of 80 degrees.  Upon repetition, range of motion was flexion of 45 degrees, extension of 40 degrees, lateral flexion in each direction of 45 degrees, right lateral rotation of 75 degrees, and left lateral rotation of 80 degrees.  The examiner noted functional loss of lessened movements and pain on movement.  There was no localized tenderness or pain on palpation, no guarding, moderate left upper extremity radiculopathy, no bowel or bladder problems, and no IVDS.  The examiner noted that x-rays showed evidence of arthritis.

VA treatment records in January 2013 revealed painful range of motion with flexion of 40 degrees, extension of 20 degrees, right lateral flexion of 40 degrees, left lateral flexion of 25 degrees, right lateral rotation of 60 degrees, and left lateral rotation of 70 degrees.

At his September 2014 VA examination, the examiner noted that the Veteran underwent a medial branch nerve block in July 2014, and that since the procedure he had regained strength in his left hand and forearm but developed stiffness on the left side of his neck whenever he moved the neck in any direction.  The Veteran reported that he experienced flare-ups, to include his left hand becoming fatigued with prolonged use.  Range of motion was flexion of 25 degrees, extension of 25 degrees, right lateral flexion of 15 degrees, left lateral flexion of 10 degrees, and lateral rotation in each direction of 25 degrees.  On repetition, range of motion was flexion of 20 degrees, extension of 25 degrees, right lateral flexion of 15 degrees, left lateral flexion of 10 degrees, and lateral rotation in each direction of 15 degrees.  The examiner noted functional loss due to weakened movements and pain on motion.  There was no localized tenderness or pain on palpation, no muscle spasms, no guarding, no ankylosis, and no IVDS.  The examiner noted that the Veteran was currently employed as an aircraft maintenance mechanic.

Upon review of the evidence, the Board finds that an evaluation in excess of 20 percent for a cervical strain for the entirety of the appeal period is not warranted.  The Board notes that VA treatment records and VA examinations do not reflect forward flexion of the cervical spine 15 degrees or less, even when considering pain on motion.

The Board finds that the Veteran's forward flexion is no worse than 20 degrees.  The Board notes that the October 2007 VA examiner stated that, under the DeLuca criteria, the Veteran's range of motion would be further limited by 20 degrees when taking pain into consideration.  This would result in a forward flexion of 20 degrees.  The Board remarks that the August 2012 VA examination measured the Veteran's flexion to be 45 degrees, with no pain on motion.  Further, the September 2014 VA examiner measured the Veteran's flexion to be 20 degrees after repetition, which takes into consideration the Mitchell criteria.  The Board also notes that VA treatment records do not contain evidence of forward flexion of the cervical spine to be 15 degrees or less.  Therefore, the Board does not find that an evaluation in excess of 20 percent for the entirety of the appeal period is warranted under the rating criteria, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  See 38 C.F.R. § 4.71(a), General Rating Formula.

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  However, the record reflects that the Veteran has not been diagnosed with IVDS at any time during the appeal period.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that the Veteran is service connected for radiculopathy of the left upper extremity associated with his cervical strain.  Further, VA treatment records in February and May 2009 show that the Veteran did not report any bowel or bladder problems, and he specifically denied experiencing any bowel and bladder problems at each VA examination.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an evaluation in excess of 20 percent for a cervical strain for the entirety of the appeal period must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of cervical spine disabilities, such as forward flexion of 15 degrees or less, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's cervical spine disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected cervical strain is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


